internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp plr-101093-00 date date distributing controlled sub sub sub sub sub sub sub sub sub business a segment a1 segment a2 a b date a a plr-101093-00 b c d e we respond to your date request for rulings on certain federal_income_tax consequences of a proposed transaction the information submitted in that request and in later correspondence is summarized below the rulings in this letter are based on the facts and representations submitted under penalties of perjury in support of the request verification of that information may be required as part of the audit process summary of facts distributing is the common parent of an affiliated_group that conducts business a and files a consolidated federal_income_tax return distributing wholly owns controlled which wholly owns sub sub and sub distributing also wholly owns sub which wholly owns sub sub and sub controlled’s ownership of sub sub and sub came about through a restructuring that was completed on date a the restructuring controlled conducts segment a1 of business a through its three subsidiaries and sub conducts segment a2 of business a through its three subsidiaries we have received financial information indicating that sub sub sub sub and sub each had gross_income and operating_expenses representing the conduct of an active business during each of the past five years distributing has one class of common_stock outstanding the distributing stock the distributing stock generally may be owned only by or for the benefit of active employees and directors of distributing and its subsidiaries on the retirement death or other termination of employment of a stockholder the stock must be sold to distributing at a formula price based primarily on book values a formula price individuals a and b each will own more than five percent of the distributing stock at the time of the transaction described below distributing also has outstanding three series of a-year fixed market rate convertible debentures issued in year c through year d that are held by b current employees the distributing debentures holders are entitled to convert their distributing debentures into distributing stock during a one-month period in the fifth year after the debentures' issuance plr-101093-00 currently the distributing stock held by key employees of segment a1 reflects the operations of business a as a whole distributing now wishes to further reward and motivate these employees by allowing them to acquire a direct and meaningfully larger ownership_interest in segment a1 alone so that the value of their stock will reflect the operations of segment a1 unaffected by those of segment a2 proposed transaction to achieve this direct ownership of segment a1 distributing proposes the following transaction i before the record_date the record_date shareholders who are employees in segment a1 will choose whether to exchange their distributing stock for controlled stock the controlled stock in the transaction segment a1 employees who choose not to exchange their distributing stock for controlled stock will be required to sell the distributing stock to distributing for cash at a formula price on or about the record_date ii also before the record_date holders of distributing debentures will choose whether to retain their debentures or exchange each debenture for either a a convertible debenture issued by controlled with substantially the same terms except that it will be convertible into controlled stock and may be convertible on an early basis in certain limited circumstances a controlled debenture or b shares of controlled stock and a new convertible debenture issued by distributing with substantially the same terms except with a proportionately reduced principal_amount a new distributing debenture controlled debentures and new distributing debentures each will bear interest at the higher of the applicable_federal_rate or the rate of the distributing debentures for which they are exchanged iii distributing will contribute e dollars of cash or property used in segment a1 to controlled for use in segment a1 the contribution iv on or about the record_date segment a1 employees owning shares of distributing stock will exchange the stock for controlled stock or sell the stock to distributing for cash the share exchange distributing expects each key_employee of segment a1 to exchange all of his distributing stock for controlled stock the result being a meaningful increase in the key employees' aggregate ownership of segment a1 v on or about the record_date holders of distributing debentures other than those electing to retain their debentures will exchange their debentures for either a controlled debentures or b controlled stock and new distributing debentures the debenture exchange plr-101093-00 vi distributing then will redeem any distributing debentures or new distributing debentures held by segment a1 employees and controlled will redeem any controlled debentures held by segment a2 employees vii distributing will distribute all remaining shares of controlled stock pro_rata to its remaining shareholders the distribution and together with the share exchange and the debenture exchange the separation the controlled stock distributed in the separation will be transferable only for estate_planning purposes or to controlled for a formula price representations the taxpayers have made the following representations concerning the proposed transaction a any indebtedness owed by controlled to distributing after the separation will not constitute stock_or_securities b the fair_market_value of the controlled stock and any other consideration received by each shareholder of distributing pursuant to the share exchange will approximately equal the fair_market_value of the distributing stock surrendered by the shareholder in the exchange c the principal_amount of the controlled debentures and the new distributing debentures received in the debenture exchange will in each case be equal to or less than the principal_amount of the distributing debentures surrendered in exchange therefor d no part of the consideration distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing e no part of the consideration distributed by distributing will be received by a security holder as an employee or in any capacity other than that of a security holder of distributing f immediately after the separation at least percent of the fair_market_value of the gross assets of distributing will consist of the stock of sub g immediately after the separation at least percent of the fair_market_value of the gross assets of sub will consist of the stock of sub and sub each of which is engaged in the active_conduct_of_a_trade_or_business under sec_355 of the internal_revenue_code h the five years of financial information submitted on behalf of distributing plr-101093-00 sub sub and sub represents the present operations of each corporation and with respect to each there have been no substantial operational changes since the date of the last financial statements submitted i immediately after the separation at least percent of the fair_market_value of the gross assets of controlled will consist of the stock of sub sub and sub each of which is engaged in the active_conduct_of_a_trade_or_business under sec_355 j the five years of financial information submitted on behalf of controlled sub sub and sub represents the present operations of each corporation and with respect to each there have been no substantial operational changes since the date of the last financial statements submitted k following the separation sub sub sub sub and sub each will continue the active_conduct of its business independently and with its separate employees l the separation is being carried out to allow certain key employees of controlled to acquire a meaningfully increased equity_interest in segment a1 that reflects solely the performance of segment a1 the separation is motivated in whole or substantial part by this corporation business_purpose and other business reasons m there is no plan or intention by a or b and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the separation apart from sales of distributing stock or distributing debentures to distributing in connection with a holder's termination of employment with distributing and possible future conversions of distributing debentures new distributing debentures or controlled debentures into distributing stock or controlled stock respectively n there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the separation other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 and or pursuant to distributing's long-standing repurchase obligations or the similar repurchase obligations that will be undertaken by controlled o there is no plan or intention to liquidate any of distributing sub sub sub controlled sub sub or sub to merge any of these corporations with any other corporation or to sell or otherwise dispose_of the assets of any of these corporations after the separation except for the possible distribution by sub of all of the stock of two of its subsidiaries sub and sub to sub p the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing each will equal or exceed the liabilities assumed as plr-101093-00 determined under sec_357 by controlled q the liabilities of distributing assumed as determined under sec_357 by controlled were incurred by distributing in the ordinary course of its business and are associated with the assets transferred r no intercorporate debt will exist between distributing and controlled at the time of or after the separation other than the receivables or payables incurred in connection with distributing's provision of certain cash management or other administrative services to controlled and trade receivables incurred in the ordinary course of business s immediately before the separation items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 of the income_tax regulations as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account distributing may have in the controlled stock will be included in income immediately before the separation to the extent required by the applicable consolidated_return_regulations see sec_1_1502-19 t payments made in any continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length u no two parties to the transaction are investment companies as defined in sec_368 and iv v the separation is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled entitled to vote or stock possessing percent of more of the total value of all classes of stock of either distributing or controlled w for purposes of sec_355 immediately after the separation no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the separation x for purposes of sec_355 immediately after the separation no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year plr-101093-00 period determined after applying sec_355 ending on the date of the separation or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the separation rulings based solely on the information submitted and the representations set forth above we rule as follows on the proposed transaction the contribution followed by the separation will be a reorganization under sec_368 and sec_355 distributing and controlled each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_361 no gain_or_loss will be recognized by controlled on the contribution sec_1032 the basis of each asset received by controlled in the contribution will equal the basis of that asset in the hands of distributing immediately before its transfer sec_362 the holding_period of each asset received by controlled in the contribution will include the period during which that asset was held by distributing sec_1223 no gain_or_loss will be recognized by distributing on the share exchange or distribution sec_361 no gain_or_loss will be recognized by distributing's shareholders on their receipt of controlled stock in exchange for distributing stock in the share exchange sec_355 the basis of the controlled stock received by a shareholder in the share exchange will equal the basis of the distributing stock surrendered in exchange therefor sec_358 the holding_period for the controlled stock received by a shareholder in the share exchange will include the holding_period of the distributing stock surrendered in exchange therefor provided the distributing stock is held as a capital_asset on the share exchange date sec_1223 no gain_or_loss will be recognized by distributing's shareholders on their receipt of controlled stock in the distribution sec_355 the aggregate basis of the distributing and controlled stock in the hands of plr-101093-00 each shareholder who receives controlled stock in the distribution will equal the basis of the distributing stock held by the shareholder immediately before the distribution allocated between the two classes in proportion to the relative fair_market_value of each in accordance with sec_1_358-2 sec_358 b and c the holding_period for the controlled stock received by a shareholder in the distribution will include the holding_period of the distributing stock on which the distribution is made provided the distributing stock is held as a capital_asset on the date of the distribution sec_1223 no gain_or_loss will be recognized by distributing or controlled on the debenture exchange sec_361 and sec_361 no gain_or_loss will be recognized by holders of distributing debentures on their retention of distributing debentures or their exchange of distributing debentures in the debenture exchange except to the extent that retained distributing debentures or controlled debentures or new distributing debentures are redeemed by distributing or controlled in connection with the separation sec_355 and sec_356 sec_1_356-3 ex the basis of a controlled debenture received by a holder of a distributing debenture will equal the basis of the distributing debenture surrendered in exchange therefor sec_358 sec_1_358-1 the holding_period of a controlled debenture received by a holder of a distributing debenture will include the holding_period of the distributing debenture surrendered in exchange therefor provided the distributing debenture is held as a capital_asset on the debenture exchange date sec_1223 the basis of the controlled stock and new distributing debenture received by a holder of a distributing debenture will equal the basis of the distributing debenture surrendered in exchange therefor allocated in proportion to the relative fair_market_value of each on the debenture exchange date sec_358 sec_1_358-2 the holding_period of the controlled stock and new distributing debenture received by a holder of a distributing debenture will include the holding_period of the distributing debenture surrendered in exchange therefor provided the distributing debenture is held as a capital_asset on the debenture exchange date sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 procedural statements we express no opinion about the tax treatment of the proposed transaction under any other provision of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that plr-101093-00 are not specifically covered in the above rulings in particular no opinion is expressed on whether the restructuring gave rise to intercompany items under the intercompany_transaction regulations that must be taken into account on the separation this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the proposed transaction is consummated in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer sincerely assistant chief_counsel corporate by wayne t murray senior technician reviewer branch
